Exhibit 10.1

LOAN PURCHASE AGREEMENT

This Loan Purchase Agreement is made and entered into as of the 25th day of May,
2006 (this “Agreement”) by and among GOAL CAPITAL FUNDING, LLC, as seller
(“Seller”), GOAL CAPITAL FUNDING TRUST 2006-1, as purchaser (“Purchaser”),
JPMORGAN CHASE BANK, N.A., not in its individual capacity but as eligible lender
trustee for Seller (in such capacity, “Seller ELT”), and THE BANK OF NEW YORK,
not in its individual capacity but as eligible lender trustee for Purchaser (in
such capacity, “Purchaser ELT”).

WITNESSETH:

WHEREAS, Seller, through its eligible lender trustee, is engaged in a program of
acquiring Eligible Loans;

WHEREAS, Purchaser, through its eligible lender trustee, is engaged in a program
of acquiring Eligible Loans;

WHEREAS, Seller, through its eligible lender trustee, desires from time to time
to sell to Purchaser, through its eligible lender trustee, certain Eligible
Loans in accordance with the terms and conditions of this Agreement;

WHEREAS, Seller ELT holds legal title to, and serves as eligible lender trustee
with respect to, Eligible Loans on behalf of Seller; and

WHEREAS, Purchaser ELT holds legal title to, and serves as eligible lender
trustee with respect to, Eligible Loans on behalf of Purchaser.

NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
herein contained, the parties agree as follows:

ARTICLE I

DEFINITIONS

Unless the context otherwise requires, capitalized terms defined in the
Indenture of Trust and used but not defined in this Agreement shall have the
meanings set forth in the Indenture of Trust. The following words and terms used
in this Agreement shall have the following meanings unless otherwise provided
herein or unless the context or use clearly indicates another or different
meaning or intent:

“Agreement” shall mean this Loan Purchase Agreement, including the exhibit
attached hereto, and any supplements or amendments hereto.

“Certificate of Insurance” shall mean a certificate of federal loan insurance
issued with respect to an Eligible Loan by the Secretary pursuant to the Higher
Education Act.

“Commitment” shall mean Seller’s commitment to sell Eligible Loans to Purchaser
pursuant to Section 2.1 hereof.



--------------------------------------------------------------------------------

“Contract of Insurance” shall mean a contract of insurance under the Higher
Education Act between the Secretary and the Eligible Lender Trustee for the
benefit of the Seller or the Secretary and the Eligible Lender Trustee for the
benefit of the Purchaser, providing for the Insurance of Eligible Loans.

“Eligible Lender Trust Agreement” means (i) the Eligible Lender Trust Agreement,
dated as of May 25, 2006, between the Purchaser and the Purchaser ELT, as
eligible lender trustee, and any similar agreement entered into by the Purchaser
and an “eligible lender” under the Higher Education Act pursuant to which such
“eligible lender” holds Eligible Loans as legal owner in trust for the Purchaser
as beneficial owner, in each case as supplemented or amended from time to time;
or (ii) the Eligible Lender Trust Agreement, dated as of October 1, 2005 between
the Seller and the Seller ELT, as eligible lender trustee, and any similar
agreement entered into by the Seller and an “eligible lender” under the Higher
Education Act pursuant to which such “eligible lender” holds Eligible Loans as
legal owner in trust for the Seller as beneficial owner, in each case as
supplemented or amended from time to time, as is applicable.

“Eligible Lender Trustee” means, for Seller, Seller ELT, as trustee under the
applicable Eligible Lender Trust Agreement, and its successors and assigns in
such capacity and, for Purchaser, Purchaser ELT as trustee under the applicable
Eligible Lender Trust Agreement, and its successors and assigns in such
capacity.

“Indenture of Trust” means the Indenture of Trust dated as of May 25, 2006,
among the Purchaser, as issuer, the Purchaser ELT, as eligible lender trustee,
and The Bank of New York, as indenture trustee (the “Indenture Trustee”), as the
same may be amended or supplemented from time to time.

“Insurance” or “Insured” or “Insure” shall mean, with respect to an Eligible
Loan, the insurance by the Secretary under the Higher Education Act (as
evidenced by a Contract of Insurance issued or entered into under the provisions
of the Higher Education Act) of the maximum percentage of the principal of and
accrued interest on such Eligible Loan allowed under the Higher Education Act
with respect to such Eligible Loan.

“Insured Loan” shall mean an Eligible Loan which is Insured.

“Loan Transfer Document” shall mean a loan transfer addendum, a seller’s closing
certificate, a bill of sale and a blanket endorsement of student loan promissory
notes substantially in the form set forth as Exhibit A attached hereto and
incorporated herein by this reference.

“Portfolio” shall mean a group of Eligible Loans sold pursuant to Section 2.1
hereof on a Scheduled Sale Date.

“Principal Balance” shall mean the original principal amount of an Eligible
Loan, plus capitalized interest (if any) and items which may not be guaranteed
or insured (such as late charges), less payments by or on behalf of the Student
Borrower.

“Purchase Price” shall mean the price as set forth in the Loan Transfer
Document.

“Purchaser” is defined in the preamble.

 

2



--------------------------------------------------------------------------------

“Purchaser ELT” is defined in the preamble.

“Scheduled Sale Date” shall mean any date designated as such in a communication
delivered pursuant to Section 4.3(a) hereof and in an applicable Loan Transfer
Document for purchase of a Portfolio of Eligible Loans pursuant to this
Agreement, unless such date is changed by mutual agreement of the parties, in
which case Scheduled Sale Date shall be any new date so agreed to by the
parties.

“Secretary” shall mean the Secretary of the United States Department of
Education or any successor to the pertinent functions of that official or
department under the Higher Education Act, or, when the context so requires, the
former Commissioner of Education of the former United States Department of
Health, Education and Welfare and includes the Secretary of the United States
Department of Health and Human Services.

“Seller” is defined in the preamble.

“Seller ELT” is defined in the preamble.

“Student Borrower” shall mean the obligor on an Eligible Loan.

ARTICLE II

LOAN SALE COMMITMENT

Section 2.1 Loan Sale Commitment. Subject to the terms and conditions of this
Agreement, and in express reliance upon the representations, warranties and
covenants set forth herein, Seller (and, with respect to legal title thereto,
Seller ELT on behalf of Seller) agrees to sell, and Purchaser (and, with respect
to legal title thereto, Purchaser ELT on behalf of Purchaser) agrees to
purchase, on the applicable Scheduled Sale Date all Eligible Loans identified in
the loan transfer schedule attached to the applicable Loan Transfer Document to
the extent such Eligible Loans meet all eligibility requirements and to the
extent the Purchaser has the funds available to purchase such Eligible Loans.

ARTICLE III

SERVICING

Section 3.1 Servicing of Eligible Loans. All of the Eligible Loans that are sold
pursuant to Section 2.1 hereof are currently serviced (or will be serviced on
the Scheduled Sale Date) by the Servicer(s) identified in the Loan Transfer
Document. Such Servicer shall either be Great Lakes Educational Loan Services,
Inc., ACS Education Services Inc. or another Servicer with whom Purchaser has a
Servicing Agreement that is satisfactory to (i) the Indenture Trustee or its
successor as indenture trustee under the Indenture of Trust and (ii) the
Purchaser ELT or its successor as eligible lender trustee for the Purchaser. On
the effective date for the sale of those Eligible Loans, Purchaser shall cause
the current servicer(s) or such other servicer(s) as Purchaser may select to
commence servicing such Portfolio at Purchaser’s expense and under the
identification number of Purchaser or its designee.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

SALE/PURCHASE OF PORTFOLIOS

Section 4.1 Tender of Eligible Loans to Purchaser. With respect to a Portfolio
of Eligible Loans to be sold pursuant to Section 2.1 hereof, prior to or on the
applicable Scheduled Sale Date (or at such other time as the parties may agree),
Seller shall furnish Purchaser or its designee with a list of the Eligible Loans
to be included in such Portfolio, and shall authorize and direct the Servicer of
the Eligible Loans to release such information and documentation to Purchaser or
its designee that it, in its reasonable judgment, deems necessary and
appropriate to undertake a review of such loans to determine whether (i) such
loans constitute Eligible Loans, and (ii) the Portfolio, aggregated with the
other Eligible Loans that have been sold to Purchaser by Seller if appropriate,
comply with the requirements set forth in Section 3.1 hereof.

Section 4.2 Conditions of Purchase. Purchaser’s obligation to purchase and pay
for an Eligible Loan in a Portfolio hereunder shall be subject to the following
conditions precedent:

(a) the Eligible Loans in the Portfolio shall meet the requirements described in
Section 3.1 hereof;

(b) all representations, warranties and statements by or on behalf of Seller
contained in this Agreement with respect to such Eligible Loan are true on the
Scheduled Sale Date relating to such Eligible Loan;

(c) any notification to or approval by the Secretary or Guarantee Agency
required by the Higher Education Act or the Guarantee Agreement as a condition
to the assignment of such Eligible Loan shall have been made or received and
evidence thereof delivered to both Purchaser and Purchaser ELT; and

(d) the entire interest of Seller in such Eligible Loan shall have been duly
assigned by endorsement, such endorsement to be without recourse except as
provided in Article V hereof.

Section 4.3 Consummation of Sale and Purchase of Portfolio. To consummate the
sale and purchase of a Portfolio of Eligible Loans, on or before the applicable
Scheduled Sale Date, Seller shall deliver via facsimile or other electronic
communication to Purchaser ELT a Loan Transfer Document. Seller shall retain all
ownership rights with respect to Eligible Loans in a Portfolio at all times
prior to the effective sale of such Portfolio. Purchaser shall pay for any
reasonable transfer fees as may be required to be paid to the Secretary or to
the Servicer.

(a) On each Scheduled Sale Date, Seller shall arrange for the Servicer of the
Eligible Loans to notify the Eligible Lender Trustees via facsimile, by no later
than 12:00 noon EST or EDT, as is applicable, that (i) such day is a Scheduled
Sale Date and (ii) the dollar amount of the Eligible Loans which are going to be
disbursed by the Servicer on such Scheduled Sale Date. Seller shall also arrange
for the Servicer of the Eligible Loans to email to the Seller, the Administrator
and Purchaser ELT a detailed roster of the Eligible Loans that were so
disbursed.

 

4



--------------------------------------------------------------------------------

(b) By 2:00 p.m. EST or EDT, as is applicable, on such Scheduled Sale Date,
Seller shall deliver to Purchaser ELT a Loan Transfer Document.

(c) On such Scheduled Sale Date, after receipt of the aforesaid Loan Transfer
Document and the documentation required to be provided by this Section,
Purchaser shall arrange for a transfer into an Account or Accounts maintained at
JPMorgan Chase Bank, N.A., designated by Seller and satisfactory to Purchaser,
or wire transfer as directed by the Purchaser, the amount necessary for the
purchase of the Eligible Loans. The purchase and sale of the Portfolio shall be
effective simultaneously with the payment of the Purchase Price.

Section 4.4 Other Information and Documents. Seller shall furnish or make
available to Purchaser such additional information concerning Seller’s Eligible
Loan portfolio as Purchaser may reasonably request. Seller and Seller ELT shall
execute all other documents and take all other steps as may be reasonably
requested by Purchaser or Purchaser ELT from time to time to effect the sale
hereunder of a Portfolio of Eligible Loans.

ARTICLE V

REPURCHASE OBLIGATION OF SELLER

Section 5.1 Conditions Precedent to Repurchase Obligation. At the request of
Purchaser or Purchaser ELT, Seller shall repurchase any Eligible Loan purchased
by Purchaser pursuant to this Agreement if:

(a) any representation or warranty made or furnished by Seller in or pursuant to
this Agreement with respect to such Eligible Loan shall prove to have been
materially incorrect as to such Eligible Loan, unless resulting from an act or
omission of Purchaser;

(b) the Secretary or a Guarantee Agency, as the case may be, refuses to honor
all or part of a claim filed with respect to such Eligible Loan (including any
claim for interest subsidy, Special Allowance Payments, Insurance, reinsurance
or Guarantee payments) on account of any circumstance or event that occurred
prior to the sale of such Eligible Loan to Purchaser, unless resulting from an
act or omission of Purchaser; or

(c) on account of any wrongful or negligent act or omission of Seller or its
servicing agent that occurred prior to the sale of such Eligible Loan to
Purchaser, a defense is asserted by a maker (or endorser, if any) of such
Eligible Loan with respect to his or her obligation to pay all or any part of
such Eligible Loan, and Purchaser or Purchaser ELT in good faith believes that
the facts reported, if true, raise a reasonable doubt as to the enforceability
of such Eligible Loan.

Section 5.2 Repurchase by Seller. Upon the occurrence of any of the conditions
set forth in Section 5.1 hereof with respect to an Eligible Loan and upon the
request of Purchaser or Purchaser ELT, Seller shall pay to Purchaser ELT, for
the account of Purchaser, an aggregate amount equal to (a) the then-outstanding
principal balance of such Eligible Loan, plus any premium in excess of par paid
as part of the Purchase Price with respect to such Eligible Loan, plus interest
and Special Allowance Payments accrued and unpaid with respect to such Eligible
Loan from the applicable Scheduled Sale Date to and including the date of
repurchase, plus any

 

5



--------------------------------------------------------------------------------

attorneys’ fees, legal expenses, court costs, servicing fees or other expenses
incurred by Purchaser, Purchaser ELT or the appropriate successors or assigns in
connection with such Eligible Loans, plus (b) to the extent that such repurchase
obligation arises as a result of the breach of the covenant set forth in
Section 7.2(l) with respect to any Eligible Loan, and as a result thereof, any
payments of principal, interest or Special Allowance Payments accrued after the
related Scheduled Sale Date with respect to such Eligible Loan are not remitted
to Purchaser, the aggregate amount of all such payments to the extent not
previously remitted to Purchaser (such aggregate amount, the “Repurchase
Price”). Upon payment of the Repurchase Price, Purchaser and Purchaser ELT shall
take all necessary action to release and re-convey to Seller (and Seller ELT)
all of their respective interests in such Eligible Loan free and clear of any
lien or security interest created by Purchaser or Purchaser ELT.

ARTICLE VI

ONGOING OBLIGATIONS OF SELLER

Section 6.1 Obligation of Seller to Forward Payments. Seller shall promptly
remit, or cause to be remitted, to Purchaser ELT as it may direct, all funds
received by Seller after the Scheduled Sale Date for an Eligible Loan sold
pursuant to this Agreement which constitute payments of principal, or interest
or Special Allowance Payments accrued after such Scheduled Sale Date with
respect to such Eligible Loan. If any Eligible Loan sold hereunder is not
appropriately marked in the related servicer’s records to indicate that such
Eligible Loan has been sold to Purchaser, upon discovery thereof, Seller shall
either (i) promptly cause the servicer’s records to be corrected and, if as a
result thereof, any payment of principal, or interest or Special Allowance
Payments with respect to such Eligible Loan accrued after the related Scheduled
Sale Date and paid prior to correction of the servicer’s records was not
remitted to Purchaser ELT, Seller shall promptly remit such payment to Purchaser
ELT or (ii) if requested by Purchaser, Seller shall promptly repurchase the
related Eligible Loan in accordance with Section 5.2.

Section 6.2 Obligation of Seller to Forward Communications. Seller shall
immediately transmit to Purchaser any communication received by Seller after the
Scheduled Sale Date with respect to an Eligible Loan or the borrower under such
an Eligible Loan. Such communication shall include, but not be limited to,
letters, notices of death or disability, adjudication of bankruptcy and similar
documents and forms requesting deferment of repayment or loan cancellations.

Section 6.3 Notification to Student Borrowers. Seller and Purchaser shall cause
the Servicers to provide each borrower under the Eligible Loans purchased under
this Agreement with notice of the assignment and transfer to Purchaser ELT for
the account and on behalf of Purchaser of Seller’s interest in such Eligible
Loans as required by the Higher Education Act.

Section 6.4 No Modification of Lender Agreements. Seller will consent to no
amendments to, or modifications of, the Contract of Insurance or Guarantee
Agreement that may affect Eligible Loans which are sold or listed on a Loan
Transfer Document for sale pursuant to this Agreement without (i) the prior
written consent of Purchaser, which consent shall not be unreasonably withheld
and (ii) Rating Confirmation. Amendments or modifications required by the Higher
Education Act are excluded from the requirement of this Section 6.4.

 

6



--------------------------------------------------------------------------------

ARTICLE VII

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 7.1 Representations. Warranties and Covenants of Seller. Seller hereby
represents, covenants, and warrants to Purchaser that:

(a) Organization and Authority of Seller. Seller is duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
all necessary statutory power and authority to own its assets and carry on its
business as now being conducted; Seller has, and its officers and Seller ELT
acting on its behalf have, all necessary statutory power and authority to make
and perform this Agreement, and has the power and authority to sell, assign and
transfer Eligible Loans to Purchaser and Purchaser ELT, and to repurchase
Eligible Loans as required under the terms hereof.

(b) Eligible Lender Status. Seller ELT, if applicable, is an “eligible lender”
under the Higher Education Act.

(c) Legal and Binding Obligation. The execution, delivery and performance of
this Agreement by Seller have been duly authorized by all necessary company
action, and do not require any stockholder approval or approval or consent of,
or notice to, any trustee or holders of indebtedness or obligations of Seller;
upon due execution and delivery by the parties hereto, this Agreement will
constitute the legal, valid and binding obligation of Seller, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether enforceability is considered in a proceeding in equity or
at law.

(d) No Conflicts. Neither the execution, delivery or performance by Seller of
this Agreement, nor the consummation or performance by Seller of the
transactions contemplated hereby, will conflict with, result in a violation of,
or constitute a default (or an event which could constitute a default with the
passage of time or notice or both) under, (i) any of the terms of Seller’s
certificate of organization or limited liability company agreement, or (ii) any
indenture, mortgage, contract or other agreement to which Seller is a party or
by which it or its properties are bound, or any law or regulation by which it or
its properties are bound, where, in the case of this clause (ii), such conflict,
violation or default could have a material adverse effect on Seller’s ability
for perform its obligations hereunder. Seller is not a party to or bound by any
agreement or instrument or subject to any certificate of organization or limited
liability company agreement or other corporate restrictions or judgment, order,
writ, injunction, decree, law, rule or regulation which may materially and
adversely affect the ability of Seller to perform its obligations under this
Agreement.

(e) No Defaults or Violations. Seller is not in default under any mortgage, deed
of trust, indenture or other instrument or agreement to which Seller is a party
or by which it or its properties are bound, or in violation of any law or
regulation, which default or violation could have a material adverse effect on
Seller’s ability to perform its obligations hereunder.

 

7



--------------------------------------------------------------------------------

(f) No Consents. No consent, approval or authorization of any government or
governmental body, including (without limitation) the Office of Thrift
Supervision, the Federal Deposit Insurance Corporation, the Comptroller of the
Currency, the Board of Governors of the Federal Reserve System or any state bank
regulatory agency, is required in connection with the execution, delivery and
performance of this Agreement, or the consummation of the transactions
contemplated hereby.

(g) No Litigation. There are no pending or threatened actions or proceedings by
or before any court, administrative agency or arbitrator, that could if
adversely determined, materially and adversely affect the ability of Seller to
perform its obligations hereunder, and there are no presently existing orders of
any court, administrative agency or arbitrator that could have a material and
adverse effect on the ability of Seller to perform its obligations hereunder.

(h) Continuing Obligations of Seller. Seller agrees that during the term of this
Agreement, it will (i) remain in good standing and qualified to do business
under the laws of the State of Delaware and the jurisdictions in which it
operates, (ii) conduct its business in accordance with all applicable state and
federal laws and (iii) continue to be qualified to carry out this Agreement.

Section 7.2 Representations, Warranties and Covenants of Seller with Respect to
Eligible Loans. Seller hereby represents, covenants, and warrants to Purchaser
with respect to each Eligible Loan to be sold hereunder that, except for any
condition resulting from an act or omission of Purchaser, as of the Scheduled
Sale Date for such Eligible Loan:

(a) Accuracy of Information. Any information furnished by Seller to Purchaser or
its agents with respect to such Eligible Loan is true, complete and correct.

(b) Validity of Loans. Such Eligible Loan has been duly executed and delivered
and constitutes the legal, valid and binding obligation of the maker (and the
endorser, if any) thereof, enforceable in accordance with its terms.

(c) No Defenses Against Repayment of Loans. The amount of the unpaid principal
balance of such Eligible Loan is true and owing, and no counterclaim, offset,
defense or right to rescission exists with respect to such Eligible Loan which
can be asserted and maintained or which, with notice, lapse of time, or the
occurrence or failure to occur of any act or event, could be asserted and
maintained by the borrower against the Eligible Lender Trustee as assignee
thereof. Seller shall take all reasonable actions to assure that no maker of
such Eligible Loan has or may acquire a defense to the payment thereof. The rate
of interest carried by such Eligible Loan is the maximum which was allowable by
law at the time the loan was made, and such Eligible Loan does not carry a rate
of interest in excess of that permitted by the provisions of the Higher
Education Act or such other rate as was applicable under a borrower’s benefit
program.

 

8



--------------------------------------------------------------------------------

(d) Ownership and Location of Eligible Loans: Existence of Liens. Seller is the
sole owner of (and Seller ELT is the sole holder of legal title to) such
Eligible Loan and has full right and authority to sell and assign the same free
and clear of all liens, pledges or encumbrances, and upon the endorsement and
delivery of promissory notes evidencing such Eligible Loan to Purchaser ELT
pursuant to this Agreement, Purchaser ELT will acquire full right, title and
interest in such Eligible Loan free and clear of all liens, pledges or
encumbrances whatsoever. All documentation relating to such Eligible Loan is now
in the possession of the Servicer thereof.

(e) Guarantee and Insurance on Eligible Loans. Such Eligible Loan is either
Insured or Guaranteed. If such Eligible Loan is an Insured Loan, a Contract of
Insurance is in full force and effect with respect thereto, the applicable
Certificates of Insurance are valid and binding upon the parties thereto in all
respects, Seller is not in default in the performance of any of its covenants
and agreements made in respect thereof, and such Insurance is freely
transferable as an incident to the sale of such Eligible Loan. With respect to
all Guaranteed Loans being acquired, a Guarantee Agreement is in full force and
effect with respect thereto and is valid and binding upon the parties thereto in
all material respects, Seller is not in default in the performance of any of its
covenants and agreements made in such Guarantee Agreement, and such Guarantee is
freely transferable as an incident to the sale of such Eligible Loan. All
amounts due and payable to the Secretary or the Guarantee Agency, as the case
may be, have been or will be paid in full by Seller at the time such Eligible
Loan is sold to Purchaser, and such Eligible Loan has not at any time been
tendered to either the Secretary or the Guarantee Agency for payment. Seller
will not, with respect to such Eligible Loan, agree to release the Guarantee
Agency or the Secretary from any of its contractual obligations to Guarantee or
Insure such loan, or agree to otherwise alter, amend or renegotiate any terms or
conditions under which such Eligible Loan is Guaranteed or Insured, without the
express prior written consent of Purchaser and Purchaser ELT.

(f) Compliance with the Higher Education Act. Such Eligible Loan complies in all
respects with the requirements of the Higher Education Act and is an Eligible
Loan permitted to be acquired under the Indenture.

(g) Compliance with Laws. Such Eligible Loan was made in compliance with all
applicable local, state and federal laws, rules and regulations, including
without limitation all applicable nondiscrimination, truth-in-lending, consumer
credit and usury laws and is an Eligible Loan.

(h) No Discrimination. In making such Eligible Loan, Seller has not
discriminated based upon the educational institutions attended by, or the age,
sex, race, national origin, color, religion, handicapped status, income,
attendance at a particular eligible institution within the area served by
Purchaser, length of the Student Borrower’s educational program, or the Student
Borrower’s academic year in school.

(i) Due Diligence in Servicing Loans. Seller and any independent servicer have
each exercised and shall continue until the Scheduled Sale Date for such
Eligible Loan to exercise due diligence and reasonable care in making,
administering, servicing

 

9



--------------------------------------------------------------------------------

and collecting such Eligible Loan and Seller has conducted a reasonable
investigation of sufficient scope and content to enable it duly to make the
representations and warranties contained in this Agreement. Seller shall be
solely responsible for the payment of the costs and expenses incident to
origination of such Eligible Loan, without any right of reimbursement therefor
from Purchaser.

(j) Origination Fees. Seller has reported or shall report the amount of
origination fees (if any) authorized to be collected with respect to such
Eligible Loan pursuant to the Higher Education Act to the Secretary for the
period in which such fee was authorized to be collected; and Seller has made and
shall make any refund of an origination fee collected in connection with such
Eligible Loan which may be required pursuant to the Higher Education Act.

(k) Insurance Premium. For such Eligible Loan Seller has reported or shall
report the amount of the insurance premium authorized to be collected, and has
paid or shall pay said premium to the Guarantee Agency or the Secretary with all
rights therein inuring to Purchaser; and in the event that on or prior to the
Scheduled Sale Date for such Eligible Loan the applicable Student Borrower
withdraws within the period specified as qualifying for a cancellation refund by
the Guarantee Agency, Seller agrees to pay the amount of the premium to be
refunded to Purchaser.

(l) Marking of Servicer’s Records. Seller shall cause each independent servicer
to appropriately mark its records to indicate that each Eligible Loan sold
hereunder is owned by Purchaser (and with respect to legal title thereto,
Purchaser ELT on behalf of Purchaser).

Section 7.3 Representations, Warranties and Covenants of Purchaser. Purchaser
hereby represents, covenants, and warrants to Seller that:

(a) Organization and Authority of Purchaser. Purchaser is duly organized,
validly existing and in good standing under the laws of the State of Delaware;
Purchaser has, and Purchaser ELT and officers acting on its behalf have, all
necessary statutory power and authority to make and perform this Agreement,
including (without limitation) the power and authority to purchase Eligible
Loans from Seller under the terms and conditions of this Agreement.

(b) Legal and Binding Obligation. The execution, delivery and performance of
this Agreement by Purchaser have been duly authorized by all necessary action,
and do not require any member approval or approval or consent of, or notice to,
any trustee or holders of indebtedness or obligations of Purchaser; upon due
execution and delivery by the parties hereto, this Agreement will constitute the
legal, valid and binding obligation of Purchaser, enforceable in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

10



--------------------------------------------------------------------------------

(c) No Conflict. Neither the execution, delivery and performance by Purchaser of
this Agreement, nor the consummation or performance by Purchaser of the
transactions contemplated hereby, will conflict with, result in a violation of,
or constitute a default (or an event which could constitute a default with the
passage of time or notice or both) under, (i) any of the terms of Purchaser’s
organizational documents or (ii) any indenture, mortgage, contract or other
agreement to which Purchaser is a party or by which it or its properties are
bound, or any law or regulation by which it or its properties are bound, where,
in the case of this clause (ii), such conflict, violation or default could have
a material adverse effect on Purchaser’s ability to perform its obligations
hereunder. Purchaser is not a party to or bound by any agreement or instrument
or subject to any statutory or other restrictions or judgment, order, writ,
injunction, decree, law, rule or regulation which may materially and adversely
affect the ability of Purchaser to perform its obligations under this Agreement.

(d) No Defaults or Violations. Purchaser is not in default under any mortgage,
deed of trust, indenture or other instrument or agreement to which Purchaser is
a party or by which it or its properties are bound, or in violation of any law
or regulation, which default or violation could have a material adverse effect
on Purchaser’s ability to perform its obligations hereunder.

(e) No Consents. No consent, approval or authorization of any government or
governmental body is required in connection with the execution, delivery and
performance of this Agreement, or the consummation of the transactions
contemplated hereby.

(f) No Litigation. There are no pending or threatened actions or proceedings by
or before any court, administrative agency or arbitrator, that could if
adversely determined, materially and adversely affect the ability of Purchaser
to perform its obligations hereunder, and there are no presently existing orders
of any court, administrative agency or arbitrator that could have a material and
adverse affect on the ability of Purchaser to perform its obligations hereunder.

(g) Continuing Obligation of Purchaser. Purchaser agrees that during the term of
this Agreement, it will (i) remain in good standing and qualified to do business
under the laws of the state of its organization and any other jurisdictions in
which it operates, (ii) conduct its business in accordance with all applicable
state and federal laws, and (iii) continue to be qualified to carry out this
Agreement.

Section 7.4 Representations, Warranties and Covenants with Respect to Eligible
Lender Trustees. Each of the Seller and Purchaser hereby represents, covenants
and warrants that if and to the extent that it is acting via its Eligible Lender
Trustee, then each such Eligible Lender Trustee has no personal liability for
any representation, covenant, warranty or other obligation undertaken in this
Agreement and that such Eligible Lender Trustee acts only for the Seller or
Purchaser (as applicable) and that recourse (if any) may be had only against
such Seller or Purchaser and not against such Eligible Lender Trustee or its
separate assets. Each Eligible Lender Trustee shall be a third-party beneficiary
of this Section 7.4.

 

11



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Communications and Notices. Unless otherwise expressly provided
herein, all notices, requests, demands or other instruments which may or are
required to be given by either party to the other or to the Eligible Lender
Trustee, shall be in writing, and each shall be deemed to have been properly
given when sent and received by electronic means, served personally on an
officer of the party to whom such notice is to be given, or upon expiration of a
period of 48 hours from and after the postmark thereof when mailed postage
prepaid by registered or certified mail, requesting return receipt, addressed as
follows:

 

12



--------------------------------------------------------------------------------

If to Seller:

Goal Capital Funding, LLC

Attention: Mr. Seamus Garland

9477 Waples Street, Suite 100

San Diego, CA 92121

Facsimile: (858) 452-6648

e-mail: sgarland@goalfinancial.net

with a copy to Seller ELT

If to Seller ELT:

JPMorgan Chase Bank, N.A.

4 New York Plaza, 6th Floor

New York, NY 10004

Attention: Worldwide Securities Services/

Structured Finance Services - Goal Capital Funding Trust,

Student Loan Asset Backed Notes, Series 2006-1

If to Purchaser:

Goal Capital Funding Trust 2006-1

c/o Goal Financial, LLC

Attention: Mr. Seamus Garland, Secretary

9477 Waples Street, Suite 100

San Diego, CA 92121

Facsimile: (858) 452-6648

e-mail: sgarland@goalfinancial.net

with a copy to Purchaser ELT

If to Purchaser ELT:

The Bank of New York

10161 Centurion Parkway

Jacksonville, FL 32256

Facsimile: (904) 998-4740

E-mail: nturner@bankofny.com

If to Administrator:

Goal Financial, LLC

Attention: Mr. Seamus Garland, Secretary

9477 Waples Street, Suite 100

San Diego, CA 92121

Facsimile: (858) 452-6648

e-mail: sgarland@goalfinancial.net

 

13



--------------------------------------------------------------------------------

Any party may change the address and name of the addressee to which subsequent
notices are to be sent to it, by notice to the others given as aforesaid, but
any such notice of change, if sent by mail, shall not be effective until the 5th
day after it is mailed.

Section 8.2 Forms of Instruments, Proceedings. All instruments relating to the
sale and purchase of the Eligible Loans pursuant to this Agreement, and all
proceedings to be taken in connection with this Agreement and the transactions
contemplated herein, shall be in form and substance mutually satisfactory to
Seller and Purchaser and their respective counsel.

Section 8.3 Payment of Expenses. Each party to this Agreement shall pay its own
expenses incurred in connection with transactions herein contemplated.

Section 8.4 Non-Business Days. If the date for taking any action required
hereunder is not a Business Day, then such action can be taken, without interest
or penalty, on the next succeeding Business Day, with the same force and effect
as if such action was taken on the required date.

Section 8.5 Amendments, Modifications and Waivers. The provisions of this
Agreement cannot be amended, waived or modified unless such amendment, waiver or
modification be in writing and signed by the parties hereto. Inaction or failure
to demand strict performance shall not be deemed a waiver.

Section 8.6 Severability. If any provision of this Agreement shall be held, or
deemed to be or shall, in fact, be inoperative or unenforceable as applied in
any particular situation, such circumstance shall not have the effect of
rendering the provision in question inoperative or unenforceable in any other
situation or of rendering any other provision or provisions herein contained
invalid, inoperative or unenforceable to any extent whatsoever. The invalidity
of any one or more phrases, sentences, clauses or paragraphs herein contained
shall not affect the remaining portions of this Agreement or any part hereof.

Section 8.7 Remedies. Unless otherwise expressly provided herein, no remedy by
the terms of this Agreement conferred upon or reserved to Purchaser ELT or
Purchaser is intended to be exclusive of any other remedy, but each and every
such remedy shall be cumulative and in addition to every other remedy given
under this Agreement or existing at law or in equity (including, without
limitation, the right to such equitable relief by way of injunction), or statute
on or after the date of this Agreement.

Section 8.8 Assignment. This Agreement may not be assigned or otherwise
transferred, in whole or in part, by one party without the prior written consent
of the other parties, which consent shall not unreasonably be withheld;
provided, however, that this Agreement may be pledged and assigned by Purchaser
and Purchaser ELT without the prior written consent of the parties to the extent
necessary or appropriate to effect the provisions of the Indenture of Trust.

 

14



--------------------------------------------------------------------------------

Section 8.9 Binding Effect. All covenants and agreements herein contained shall
extend to and be obligatory upon all successors of the respective parties
hereto.

Section 8.10 Governing Law. THIS LOAN PURCHASE AGREEMENT SHALL BE CONSTRUED BY
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING
SECTION 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW BUT OTHERWISE WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW, AND THE RIGHTS, OBLIGATIONS
AND REMEDIES OF THE PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

Section 8.11 Consent to Jurisdiction. ANY LEGAL SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS LOAN PURCHASE AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK AND EACH PARTY HERETO HEREBY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND, SOLELY FOR THE PURPOSES OF THIS LOAN PURCHASE
AGREEMENT, EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.

Section 8.12 Entire Agreement. This Agreement embodies and constitutes the
entire understanding between the parties with respect to the transactions
contemplated by this Agreement, and all prior or contemporaneous agreements,
understandings, representations and statements between the parties, written or
oral, are merged into and superseded by this Agreement.

Section 8.13 Counterparts. This Agreement may be simultaneously executed in
several counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.

Section 8.14 Limited Role of the Delaware Trustee. It is expressly understood
and agreed by the parties hereto that (a) this Loan Purchase Agreement is
executed and delivered by Wilmington Trust Company, not individually or
personally but solely as Delaware Trustee of the Purchaser, in the exercise of
the powers and authority conferred and vested in it; (b) each of the
representations, undertakings and agreement herein made on the part of the
Purchaser is made and intended not as personal representations, undertakings and
agreements by Wilmington Trust Company but is made and intended for the purpose
of binding only the Purchaser; (c) nothing herein contained shall be construed
as creating any liability on Wilmington Trust Company, individually or
personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any person claiming by, through or under the parties hereto; and
(d) under no circumstances shall Wilmington Trust Company be personally liable
for the payment of any indebtedness or expenses of the Purchaser or be liable
for the breach or failure of any obligations, representation, warranty or
covenant made or undertaken by the Purchaser under this Agreement.

 

15



--------------------------------------------------------------------------------

Section 8.15 True Sale.

(a) All purchases hereunder shall be made without recourse except as provided in
Article V. Each party hereto intends that the transactions hereunder constitute
the sales of the Eligible Loans by Seller to Purchaser (and by Seller ELT to
Purchaser ELT). No party hereto intends the transactions contemplated hereby to
be, or for any purpose to be characterized as, a loan from Purchaser to Seller
(or from Purchaser ELT to Seller ELT).

(b) In the event (but only to the extent) that the conveyance of any Eligible
Loan hereunder is characterized by a court, governmental authority or regulatory
body as a loan rather than a sale, Seller shall be deemed to have granted to
Purchaser (and Seller ELT shall be deemed to have granted to Purchaser ELT), and
Seller hereby grants to Purchaser (and Seller ELT hereby grants to Purchaser
ELT), a security interest in all of its right, title and interest in, to and
under such Eligible Loan. Each of Seller and Seller ELT authorizes Purchaser and
Purchaser ELT to file any and all Uniform Commercial Code financing statements
deemed necessary by Purchaser (or the Administrator) to perfect the ownership
interests described herein.

Section 8.16 Tax Treatment. It being understood that both the Seller and the
Purchaser are disregarded entities and are wholly-owned by Goal Financial, LLC,
the parties understand and acknowledge that the transfer of Eligible Loans
pursuant to this Loan Purchase Agreement shall be of no effect for federal
income tax purposes.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Purchase Agreement
to be duly executed as of the day and year first above written.

 

GOAL CAPITAL FUNDING, LLC, as Seller By:  

/s/ Seamus Garland

Name:   Seamus Garland Title:   Secretary

 

  S-1   LOAN PURCHASE AGREEMENT (D)



--------------------------------------------------------------------------------

  GOAL CAPITAL FUNDING TRUST 2006-1,   as Purchaser   By:   WILMINGTON TRUST
COMPANY, not in its individual capacity but solely as Delaware Trustee     By:  

/s/ Joann A. Rozell

    Name:   Joann A. Rozell     Title:   Assistant Vice President

 

  S-2   LOAN PURCHASE AGREEMENT (D)



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., not in its individual capacity but as Eligible Lender
Trustee for Seller By:  

/s/ Luiza Sinanian

Name:   Luiza Sinanian Title:   Trust Officer

 

  S-3   LOAN PURCHASE AGREEMENT (D)



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, not in its

individual capacity but as

Eligible Lender Trustee for Purchaser By:  

/s/ William Cardozo

Name:   William Cardozo Title:   Agent

 

  S-4   LOAN PURCHASE AGREEMENT (D)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN TRANSFER DOCUMENT

This loan transfer addendum, seller’s closing certificate, bill of sale and
blanket endorsement of student loan promissory notes (collectively, this “Loan
Transfer Document”) is made and entered into as of the      day of         ,
20    , by and among Goal Capital Funding, LLC (the “Seller”), Goal Capital
Funding Trust 2006-1 (the “Purchaser”), JPMORGAN CHASE BANK, N.A., not in its
individual capacity but as eligible lender trustee for the Seller (in such
capacity, the “Seller ELT”), and THE BANK OF NEW YORK, not in its individual
capacity but as eligible lender trustee for the Purchaser (in such capacity, the
“Purchaser ELT”).

WHEREAS, the parties hereto entered into that certain Loan Purchase Agreement,
dated as of May 25, 2006 (as the same may be amended or otherwise modified from
time to time, the “Loan Purchase Agreement”), and the Seller wishes to sell a
portfolio of student loans to the Purchaser, pursuant to and in accordance with
the terms and conditions of the Loan Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereto agree as follows:

1. Definitions. All capitalized terms in this Loan Transfer Document shall have
the same meanings given to them in (or by reference in) the Loan Purchase
Agreement, unless otherwise specifically stated herein.

2. Sale of Eligible Loans. For value received and subject to the terms and
conditions of the Loan Purchase Agreement and in reliance upon the
representations, warranties and covenants set forth therein, the Seller (and,
with respect to legal title thereto, Seller ELT on behalf of Seller) does hereby
grant, sell, assign, transfer and convey to the Purchaser (and, with respect to
legal title thereto, to Purchaser ELT on behalf of the Purchaser), and its
successors and assigns, all right, title and interest of the Seller (and with
respect to legal title thereto, of the Seller ELT on behalf of Seller) in and to
the following:

(a) the loans identified in the loan transfer schedule attached hereto as
Schedule I, having an aggregate outstanding Principal Balance of approximately
     (collectively, the “Portfolio”), including any guarantees and Certificates
of Insurance applicable to the Portfolio;

(b) all promissory notes and master notes (or copies thereof) and related
documentation evidencing the indebtedness represented by the Portfolio; and

(c) all proceeds of the foregoing including, without limitation, all payments
made by the obligor thereunder or with respect thereto, all guarantee payments
made by any Guarantee Agency with respect thereto, if any, and all interest
benefit payments and Special Allowance Payments with respect thereto made under
Title IV, Part B, of the Higher Education Act of 1965, as amended, and all
rights to receive such payments, but excluding any proceeds of the sale made
hereby,

 

A-1



--------------------------------------------------------------------------------

to have and to hold the same unto the Purchaser (and, with respect to legal
title thereto, unto Purchaser ELT on behalf of the Purchaser), its successors
and assigns, forever. Except as provided in the Loan Purchase Agreement, the
sale contemplated by this Section 2 is without recourse.

3. Purchase Price. Subject to the terms and conditions of the Loan Purchase
Agreement, the Purchaser (and, with respect to legal title thereto, Purchaser
ELT on behalf of the Purchaser) agrees to purchase the Portfolio at a purchase
price equal to [             dollars ($        )].

4. Scheduled Sale Date. The Scheduled Sale Date applicable to the Portfolio
shall be the date hereof.

5. Servicer. The Servicer[s] of the Eligible Loans in the Portfolio [is/are]

6. True Sale. All purchases hereunder shall be made without recourse except as
provided in Article V of the Loan Purchase Agreement. Each party hereto intends
that the transactions hereunder constitute the sales of the Eligible Loans by
Seller to Purchaser (and by Seller ELT to Purchaser ELT). No party hereto
intends the transactions contemplated hereby to be, or for any purpose to be
characterized as, a loan from Purchaser to Seller (or from Purchaser ELT to
Seller ELT). In the event (but only to the extent) that the conveyance of any
Eligible Loan hereunder is characterized by a court, governmental authority or
regulatory body as a loan rather than a sale, Seller shall be deemed to have
granted to Purchaser (and Seller ELT shall be deemed to have granted to
Purchaser ELT), and Seller hereby grants to Purchaser (and Seller ELT hereby
grants to Purchaser ELT), a security interest in all of its right, title and
interest in, to and under such Eligible Loan.

7. Guarantee Agency. The Guarantee Agenc[ies] with respect to the Eligible Loans
in the Portfolio [is/are]

8. Representations and Warranties. The Seller does hereby represent and warrant
that all representations, warranties and statements by or on behalf of the
Seller contained in the Loan Purchase Agreement are true and correct on and as
of the date hereof with respect to each of the Eligible Loans in the Portfolio.

The Seller does further hereby represent and warrant that the documents listed
on Schedule II hereto, to the extent applicable to any Eligible Loan acquired
under the Loan Purchase Agreement, have heretofore been furnished to the
Purchaser or are simultaneously herewith being delivered in accordance with the
instructions of the Purchaser, pursuant to Section 4.3 of the Loan Purchase
Agreement.

 

A-2



--------------------------------------------------------------------------------

9. Blanket Endorsement. By its execution of this Loan Transfer Document, the
Seller (and, with respect to legal title, Seller ELT on behalf of the Seller)
hereby endorses in blank, unrestricted form and without recourse, except as
provided for in the Loan Purchase Agreement, all promissory notes and related
documents purchased by the Purchaser (and, with respect to legal title, by
Purchaser ELT on behalf of the Purchaser) pursuant to the Loan Purchase
Agreement and this Loan Transfer Document. The endorsement contemplated by this
Section 9 is without recourse, except as provided under the terms of the Loan
Purchase Agreement. All right, title, and interest of Seller (and, with respect
to legal title thereto, of Seller ELT on behalf of the Seller) in and to such
promissory notes and related documentation are hereby transferred and assigned
to the Purchaser (and, with respect to legal title thereto, to Purchaser ELT on
behalf of the Purchaser).

The endorsement contemplated by this Section 9 may be further manifested by
attaching this Loan Transfer Document or a facsimile hereof to each or any of
the promissory notes and master notes (or copies thereof) and related
documentation acquired by the Purchaser (and, with respect to legal title
thereto, by Purchaser ELT on behalf of the Purchaser) from Seller (and, with
respect to legal title thereto, from Seller ELT on behalf of the Seller), or by
attaching this Loan Transfer Document to Schedule I hereof, as the Purchaser may
require or deem necessary.

10. Effect on Loan Purchase Agreement. This Loan Transfer Document sets forth
the terms of purchase and sale solely with respect to the Portfolio. This Loan
Transfer Document shall have no effect upon any other sale or purchase of any
Eligible Loans consummated or contemplated prior to or after the date hereof,
and all other terms, conditions and agreements contained in the Loan Purchase
Agreement shall remain in full force and effect. Prior or subsequent purchases
and sales of Eligible Loans shall each be governed by a separate Loan Transfer
Document.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Loan Transfer Document has been duly executed as of the
date first above written.

 

 

GOAL CAPITAL FUNDING, LLC, as Seller

  By:   GOAL FINANCIAL, LLC, as Manager     By:  

 

    Name:  

 

    Title:  

 

 

S-1



--------------------------------------------------------------------------------

GOAL CAPITAL FUNDING TRUST 2006-1, as Purchaser By:   GOAL FINANCIAL, LLC,   as
Administrator   By:  

 

  Name:  

 

  Title:  

 

 

S-2



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., not in its individual capacity but as Eligible Lender
Trustee for the Seller By:  

 

Name:  

 

Title:  

 

 

S-3



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, not in its individual capacity but as Eligible Lender
Trustee for the Purchaser By:  

 

Name:  

 

Title:  

 

 

S-4



--------------------------------------------------------------------------------

Schedule I

LOAN TRANSFER SCHEDULE

 

Loan Number / Identification

   Principal Balance

 

Schedule I



--------------------------------------------------------------------------------

Schedule II

*    *    *

The Department of Education application or Guarantee Agency application, as
supplemented

Interim note(s) for each Eligible Loan

Payout note(s) for each Eligible Loan

Disclosure and Eligible Loan information statement

Certificate of Insurance and Contract of Insurance with respect to each Insured
Eligible Loan (or certified copy thereof)

Guarantee Agreement, Agreement for Participation in the Guaranteed Loan Program
and Notification of Loan Approval by the Guarantee Agency with respect to each
Guaranteed Eligible Loan (or certified copy thereof)

Any other documentation held by the Seller relating to the history of such
Eligible Loan

Secretary or Guarantee Agency Loan Transfer Statements, if any

Uniform Commercial Code financing statement, if any, securing any interest in an
Eligible Loan to be Financed, and an executed termination statement related
thereto

Evidence of Eligible Loan disbursement

Any other document required to be submitted with a claim to the Guarantee
Agency.

*    *    *

 

Schedule II